DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-22 are allowable. The restriction requirement between different species A-E, as set forth in the Office action mailed on 10/9/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species is withdrawn.  Claims 15-16, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Hooper on 2/25/2021.

The application has been amended as follows: 

IN THE SPECIFICATION:
Please replace the Abstract with the following amended Abstract:

A flow transported obturating tool for actuating a valve in a wellbore includes a housing including a first engagement member and a second engagement member, wherein the first and second engagement members each include an unlocked and a locked position, and a core disposed in the housing, wherein the core is configured to actuate both the first engagement member and the second engagement member between the unlocked and locked positions, wherein, when the first engagement member is in the locked position, the first engagement member is configured to locate the obturating tool at a predetermined axial position in the valve, wherein, when the second engagement member is in the locked position, the second engagement member is configured to shift the valve from an open position to a closed position.

IN THE CLAIMS:

1.	(Currently amended)  A flow transported obturating tool for actuating a valve in a wellbore, comprising:
	a housing comprising a first engagement member and a second engagement member, wherein the first and second engagement members each comprise an unlocked and a locked position; and
	a core disposed in the housing, wherein the core is configured to actuate the first engagement member between the unlocked and locked positions and to independently actuate the second engagement member between the unlocked and locked positions;
	wherein, when the first engagement member is in the locked position, the first engagement member is configured to locate the obturating tool at a predetermined axial position in the valve;
	wherein, when the second engagement member is in the locked position, the second engagement member is configured to shift the valve from an open position to a closed position.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art is a combination of (US 20130206402 A1) to Coon and (US 20130112435 A1) to Fleming (similar to application15946471 by the same applicant).  Coon discloses a flow transported obturating tool for actuating a valve in a wellbore with a core that moves to actuate an engagement member. Fleming teaches a similar valve actuating device with two engagement members, however the two engagement members are keys on a collet and actuate together and therefore do not operate independently, as is required by the above amended claims.  It would not be reasonable to modify either of the prior art references to duplicate the engagement members where they are both actuated by the same core independently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Examiner, Art Unit 3674